    Case 13-27091          Doc 735   Filed 12/07/18 Entered 12/07/18 13:26:50         Desc Main
                                      Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    IN RE:                                      )   Chapter 11
                                                )   Case No. 13-27091
    WEST SIDE COMMUNITY HOSPITAL                )   Jointly Administered
    INC., ET AL.,1                              )
                   Debtors.                     )   Honorable Deborah L. Thorne
                                                )

                                 AMENDED NOTICE OF MOTION

         PLEASE TAKE NOTICE that on December 18, 2018 at 10:00 a.m., or as soon thereafter
as counsel may be heard, we will appear before the Honorable Deborah L. Thorne, or any judge
sitting in her stead, in Room 613 of the Everett McKinley Dirksen Building, 219 South Dearborn
Street, Chicago, Illinois 60604, and present the Motion of Liquidating Trustee for Entry of
Final Decree, a copy of which is hereby served upon you.

                                                    Respectfully submitted,

                                                    Richard M. Fogel, Liquidating Trustee for the
                                                    Liquidation Trust of West Side Community
                                                    Hospital, Inc., Garfield Kidney Center, and
                                                    Superior Home Health, LLC

    Dated: December 7, 2018                         By /s/ Allen J. Guon
                                                        One of his attorneys
    Allen J. Guon (#6244526)
    Fox Rothschild LLP
    321 North Clark Street, Suite 800
    Chicago, Illinois 60654
    Phone: (312) 541-01451

    Counsel to the Liquidating Trustee




1
 The Debtors consist of West Side Community Hospital Inc., Garfield Kidney Center, LLC and Superior
Home Health, L.L.C.


250078\00001\80971554.v1
 Case 13-27091             Doc 735   Filed 12/07/18 Entered 12/07/18 13:26:50           Desc Main
                                      Document     Page 2 of 3


        I, Allen J. Guon, an attorney, certifies that he caused to be served a true copy of the above
 and foregoing notice and attached pleading upon the attached list by the Bankruptcy Court’s
 ECF notification system, unless otherwise indicated, on December 7, 2018.

                                                       /s/ Allen J. Guon

Mailing Information for Case 13-27091
Electronic Mail Notice List

    •   Steven P Lammers slammers@salawus.com, rjones@salawus.com
    •   William J. Barrett william.barrett@bfkn.com,
        mark.mackowiak@bfkn.com;gregory.demo@bfkn.com;ecf-
        6ec602372536@ecf.pacerpro.com;william-barrett-bfkn-3622@ecf.pacerpro.com
    •   Mark W. Bina mark.bina@quarles.com
    •   Paul Catanese pcatanese@mcguirewoods.com, docket@mcguirewoods.com
    •   David E Cohen dcohen@fishercohen.com
    •   Joseph R Curcio info@curcio-law.com, kmillan@curcio-law.com
    •   David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
    •   Travis J Eliason teliason@kdlegal.com
    •   Earle Erman eerman@ermanteicher.com, druhlandt@ermanteicher.com
    •   Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
    •   Richard M. Fogel rfogel@foxrothschild.com
    •   Jonathan P Friedland jfriedland@sfgh.com, bkdocket@sfgh.com
    •   Karen R Goodman kgoodman@taftlaw.com, nbeagan@taftlaw.com
    •   Emily S. Gottlieb emily_gottlieb@gardencitygroup.com,
        paul.kinealy@gardencitygroup.com;PACERTeam@gardencitygroup.com
    •   Nicholas A Gowen ngowen@burkelaw.com, mjohnson@burkelaw.com
    •   Allen J Guon aguon@foxrothschild.com,
        plove@foxrothschild.com;chdocket@foxrothschild.com
    •   John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
    •   Edward J. Halper ehalper@shefskylaw.com, sfdocket@shefskylaw.com
    •   Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
    •   Michael Kelly michael.kelly@usdoj.gov, MRavelo@usa.doj.gov
    •   Amy Knapp aknapp@smbtrials.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Caren A Lederer calederer@golanchristie.com,
        mperez@gct.law,stasciotti@gct.law,tstephenson@gct.law,aleon@gct.law
    •   Tyler Steven Mertes tyler.mertes@clydeco.us, cynthia.duran@clydeco.us
    •   W. Erin Morris-Campbell wmorris@morriscampbell.com,
        wmorris@threesixtylegal.com
    •   C Daniel Motsinger cmotsinger@kdlegal.com,
        crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
    •   Joel R Nathan joel.nathan@usdoj.gov,
        paula.gabriel@usdoj.gov,marina.ravelo@usdoj.gov,carol.bithos@usdoj.gov,ecf1.ausa@u
        sdoj.gov,patrick.johnson2@usdoj.gov
                                                  2
250078\00001\80971554.v1
 Case 13-27091             Doc 735   Filed 12/07/18 Entered 12/07/18 13:26:50   Desc Main
                                      Document     Page 3 of 3


    •   Yasamin N Oloomi yoloomi@perkinscoie.com, docketchi@perkinscoie.com;yasamin-
        oloomi-perkins-coie-6149@ecf.pacerpro.com
    •   Eric C Onyango eriquelaw@gmail.com
    •   Kathryn E. Perkins KPerkins@klehr.com
    •   Jack A Raisner jar@outtengolden.com,
        jxh@outtengolden.com;kdeleon@outtengolden.com;kcarter@outtengolden.com
    •   Marc S Reiser mreiser@shawfishman.com, mlites@shawfishman.com
    •   Kimberly J Robinson kim.robinson@bfkn.com
    •   Rene S Roupinian rsr@outtengolden.com,
        jxh@outtengolden.com;kdeleon@outtengolden.com;kcarter@outtengolden.com;jquinone
        z@outtengolden.com;bkouroupas@outtengolden.com
    •   Jessica M Scheller jscheller@atg.state.il.us
    •   Bradley K Staubus bks@eslaw500.com
    •   Kathleen A Stetsko kstetsko@perkinscoie.com, docketchi@perkinscoie.com
    •   Hans U. Stucki hstucki@ebglaw.com
    •   Martin D. Tasch mtasch@momkus.com, cbednarski@momkus.com
    •   Steven L Venit vmattk@aol.com
    •   Lori S Yokoyama ly@lscyattorneys.com
    •   Daniel A Zazove dzazove@perkinscoie.com, docketchi@perkinscoie.com;daniel-
        zazove-4464@ecf.pacerpro.com;jessica-matamoros-0866@ecf.pacerpro.com
    •   Pingping Zhang pingping.zhang@usdoj.gov




                                                 3
250078\00001\80971554.v1
